UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05245 Dreyfus Strategic Municipals, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 09/30 Date of reporting period: 06/30/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Strategic Municipals, Inc. June 30, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 147.4% Rate (%) Date Amount ($) Value ($) Alabama - 3.7% Birmingham Special Care Facilities Financing Authority, Improvement Revenue (Methodist Home for the Aging) 5.75 6/1/45 4,000,000 4,326,480 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 4,520,000 4,546,397 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 2,000,000 2,011,680 Jefferson County, Sewer Revenue Warrants 0/7.90 10/1/50 2,500,000 a 1,935,925 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 6,000,000 8,385,720 Alaska - 1.9% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 11,190,000 Arizona - 5.4% Arizona Housing Finance Authority, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.55 12/1/41 1,180,000 1,231,448 Barclays Capital Municipal Trust Receipts (Series 21 W), (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) Recourse 5.00 1/1/38 17,207,871 b,c 18,269,212 Phoenix Industrial Development Authority, Education Facility Revenue (BASIS Schools Projects) 5.00 7/1/35 2,360,000 c 2,554,204 Phoenix Industrial Development Authority, Education Facility Revenue (Legacy Traditional Schools Projects) 5.00 7/1/45 2,000,000 c 2,127,080 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 1,510,000 1,510,362 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 4,030,000 5,296,790 California - 16.9% Barclays Capital Municipal Trust Receipts (Series 80 W), (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) Recourse 5.00 5/15/31 5,247,500 b,c 6,064,794 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 147.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 16.9% (continued) California, GO (Various Purpose) 5.75 4/1/31 10,800,000 12,287,484 California, GO (Various Purpose) 6.50 4/1/33 10,000,000 11,589,000 California, GO (Various Purpose) 6.00 11/1/35 7,500,000 8,766,750 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 2,090,000 2,490,193 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/56 2,300,000 c 2,670,392 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) (Prerefunded) 5.75 5/15/18 2,000,000 d 2,193,140 JPMorgan Chase Putters/Drivers Trust (Series 3851), (California Educational Facilities Authority, Revenue (University of Southern California)) Non-recourse 5.25 10/1/16 10,100,000 b,c 11,113,838 JPMorgan Chase Putters/Drivers Trust (Series 4361), (Los Angeles Department of Water and Power, Water System Revenue) Non- recourse 5.00 7/1/20 5,000,000 b,c 5,997,900 RIB Floater Trust (Barclays Bank PLC) (Series 23 U), (The Regents of the University of California, General Revenue) Recourse 5.00 5/15/38 10,000,000 b,c 12,175,900 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 6,250,000 6,885,875 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 2,000,000 2,512,500 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 5.00 8/1/23 1,000,000 1,209,970 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 7,300,000 7,300,584 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 3,500,000 3,942,995 Colorado - 4.5% Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) (Prerefunded) 8.00 12/1/18 3,500,000 d 4,166,540 Long-Term Municipal Investments - 147.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Colorado - 4.5% (continued) JPMorgan Chase Putters/Drivers Trust (Series 4386), (Board of Governors of the Colorado State University, System Enterprise Revenue) Non-recourse 5.00 3/1/20 7,500,000 b,c 8,854,350 RIB Floater Trust (Barclays Bank PLC) (Series 25 U-1), (Colorado Springs, Utilities System Improvement Revenue) Recourse 5.00 11/15/43 9,750,000 b,c 11,880,570 The Plaza Metropolitan District Number 1, Revenue 5.00 12/1/17 1,170,000 c 1,214,343 District of Columbia - 4.2% RIB Floater Trust (Barclays Bank PLC) (Series 15 U), (District of Columbia, Income Tax Secured Revenue) Recourse 5.00 12/1/35 19,997,609 b,c Florida - 6.9% Cape Coral Health Facilities Authority, Senior Housing Revenue (Gulf Care, Inc. Project) 5.88 7/1/40 1,600,000 c 1,753,568 Clearwater, Water and Sewer Revenue 5.25 12/1/39 5,000,000 5,643,750 Florida Development Finance Corporation, Educational Facilities Revenue (Miami Arts Charter School Project) 6.00 6/15/44 5,000,000 c 5,335,000 Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 8,000,000 9,304,320 Miami-Dade County, Subordinate Special Obligation Revenue 0.00 10/1/45 3,000,000 e 1,072,380 Mid-Bay Bridge Authority, Springing Lien Revenue (Prerefunded) 7.25 10/1/21 6,000,000 d 7,862,040 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 6.00 8/1/45 6,500,000 7,538,700 Village Community Development District Number 10, Special Assessment Revenue 6.00 5/1/44 1,000,000 1,206,400 Georgia - 5.1% Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 4,000,000 4,509,440 Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 6,000,000 d 7,038,300 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Corp.) (Prerefunded) 5.63 6/15/18 5,055,000 d 5,541,443 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 147.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Georgia - 5.1% (continued) RIB Floater Trust (Barclays Bank PLC) (Series 20 U), (Private Colleges and Universities Authority, Revenue (Emory University)) Recourse 5.00 10/1/43 10,000,000 b,c 12,075,700 Hawaii - .9% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.75 7/1/40 4,415,000 Idaho - .9% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 5,000,000 Illinois - 7.4% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/24 5,550,000 6,473,298 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.63 1/1/35 5,000,000 5,854,350 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/40 2,000,000 2,439,500 JPMorgan Chase Putters/Drivers Trust (Series 4360), (Greater Chicago Metropolitan Water Reclamation District, GO Capital Improvement Bonds) Non-recourse 5.00 12/1/19 7,500,000 b,c 8,727,150 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 3,000,000 3,375,930 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 0.00 12/15/51 12,600,000 e 2,726,262 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/52 1,500,000 1,708,245 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/53 3,500,000 3,985,765 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 5,050,000 6,095,300 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 1,000,000 1,159,880 Indiana - .3% Indiana Finance Authority, Revenue (Marquette Project) 5.00 3/1/39 1,400,000 Long-Term Municipal Investments - 147.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Iowa - 1.7% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 7,375,000 7,986,166 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 2,000,000 2,008,220 Kentucky - .4% Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's HealthCare, Inc. Project) (Prerefunded) 6.13 2/1/18 2,300,000 d Louisiana - 1.8% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 7,000,000 7,530,040 Louisiana Public Facilities Authority, Revenue (Entergy Louisiana, LLC Project) 3.50 6/1/30 1,000,000 1,050,920 New Orleans, Sewerage Service Revenue 5.00 6/1/40 1,500,000 1,784,910 Maine - .6% Maine Health and Higher Educational Facilities Authority, Revenue (Maine General Medical Center Issue) 7.50 7/1/32 3,000,000 Maryland - 2.2% JPMorgan Chase Putters/Drivers Trust (Series 4422), (Mayor and City Council of Baltimore, Project Revenue (Water Projects)) Non- recourse 5.00 7/1/21 9,000,000 b,c 10,834,155 Maryland Economic Development Corporation, Private Activity Revenue (Purple Line Light Rail Project) (Green Bonds) 5.00 3/31/46 1,700,000 2,063,273 Massachusetts - 7.1% JPMorgan Chase Putters/Drivers Trust (Series 3840), (Massachusetts Development Finance Agency, Revenue (Harvard University Issue)) Non-recourse 5.25 8/1/18 10,000,000 b,c 11,863,700 JPMorgan Chase Putters/Drivers Trust (Series 3898), (Massachusetts, Consolidated Loan) Non-recourse 5.00 4/1/19 8,600,000 b,c 10,191,602 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 147.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 7.1% (continued) JPMorgan Chase Putters/Drivers Trust (Series 4420), (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) Non-recourse 5.00 5/15/21 10,000,000 b,c 12,038,900 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 5,650,000 6,469,250 Michigan - 8.6% Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 3,000,000 3,371,670 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,930,000 2,938,731 Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/45 4,765,000 5,819,780 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Second Lien Local Project Bonds) 5.00 7/1/34 3,250,000 3,866,753 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/31 2,000,000 2,391,040 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Second Lien Local Project Bonds) 5.00 7/1/34 2,000,000 2,379,540 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/36 2,000,000 2,343,220 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 5,768,200 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 4,980,000 4,980,000 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6.88 6/1/42 5,000,000 5,168,550 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 4,000,000 4,016,400 Long-Term Municipal Investments - 147.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Michigan - 8.6% (continued) Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) (Prerefunded) 8.25 9/1/18 5,500,000 d 6,403,485 Minnesota - 1.0% Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 12/1/38 82,740 85,026 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 148,354 153,490 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Corp.) 6.50 11/15/38 4,190,000 4,705,873 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Corp.) (Prerefunded) 6.50 11/15/18 810,000 d 920,921 Mississippi - 2.1% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 5,720,000 5,902,525 Mississippi Development Bank, Special Obligation Revenue (Magnolia Regional Health Center Project) 6.50 10/1/31 5,000,000 6,015,400 New Jersey - 3.4% Essex County Improvement Authority, SWDR (Covanta Project) 5.25 7/1/45 1,000,000 c 1,049,770 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/40 3,250,000 3,724,435 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.25 9/15/29 3,375,000 3,799,575 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/30 3,600,000 3,882,168 New Jersey Transportation Trust Fund Authority, Transportation Program Revenue 5.25 6/15/33 1,500,000 1,721,475 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 5,500,000 5,414,255 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 147.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New Mexico - 1.4% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 7,000,000 New York - 10.4% Barclays Capital Municipal Trust Receipts (Series 29 W), (New York City Municipal Water Finance Authority, Water and Sewer System General Resolution Revenue) Recourse 5.00 6/15/39 20,000,000 b,c 22,391,400 Barclays Capital Municipal Trust Receipts (Series 7 B), (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) Recourse 5.50 11/1/27 5,000,000 b,c 6,014,900 JPMorgan Chase Putters/Drivers Trust (Series 3857), (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) Non-recourse 5.25 11/1/18 5,000,000 b,c 5,947,500 New York City Educational Construction Fund, Revenue 6.50 4/1/27 4,490,000 5,573,751 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 5,000,000 5,806,050 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 7,000,000 c 8,131,060 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/31 500,000 548,070 Niagara Area Development Corporation, Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.25 11/1/42 3,000,000 c 3,075,720 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 2,000,000 2,371,180 North Carolina - .2% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Pennybryn at Maryfield) 5.00 10/1/35 1,005,000 Ohio - 10.7% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 14,690,000 15,074,437 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,850,000 4,557,245 Long-Term Municipal Investments - 147.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Ohio - 10.7% (continued) Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/29 3,955,000 e 2,912,699 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/31 3,955,000 e 2,773,404 JPMorgan Chase Putters/Drivers Trust (Series 4367), (Hamilton County, Sewer System Improvement Revenue (The Metropolitan Sewer District of Greater Cincinnati)) Non-recourse 5.00 6/1/33 17,000,000 b,c 20,801,880 Muskingum County, Hospital Facilities Revenue (Genesis HealthCare System Obligated Group Project) 5.00 2/15/22 4,590,000 5,219,519 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 1,900,000 2,118,652 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 3,000,000 c 3,061,530 Toledo-Lucas County Port Authority, Special Assessment Revenue (Crocker Park Public Improvement Project) 5.38 12/1/35 5,000,000 5,007,200 Oregon - .7% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 3,300,000 Pennsylvania - 1.3% JPMorgan Chase Putters/Drivers Trust (Series 3916), (Geisinger Authority, Health System Revenue (Geisinger Health System)) Non-recourse 5.13 6/1/35 3,000,000 b,c 3,420,480 Philadelphia, GO 6.50 8/1/41 3,550,000 4,281,336 Rhode Island - 1.0% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty Corp.) 7.00 5/15/39 5,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 147.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) South Carolina - 6.9% Barclays Capital Municipal Trust Receipts (Series 42 W), (Columbia, Waterworks and Sewer System Revenue) Recourse 5.00 2/1/40 10,000,000 b,c 11,355,800 JPMorgan Chase Putters/Drivers Trust (Series 4379), (South Carolina Public Service Authority, Revenue Obligations (Santee Cooper)) Non-recourse 5.13 6/1/37 15,000,000 b,c 17,922,300 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) (Prerefunded) 5.50 1/1/19 9,205,000 d 10,310,336 Tennessee - 4.4% Barclays Capital Municipal Trust Receipts (Series 25 W), (Rutherford County Health and Educational Facilities Board, Revenue (Ascension Health Senior Credit Group)) Recourse 5.00 11/15/40 10,000,000 b,c 11,309,900 JPMorgan Chase Putters/Drivers Trust (Series 4416), (Metropolitan Government of Nashville and Davidson County, Water and Sewer Revenue) Non-recourse 5.00 7/1/21 5,000,000 b,c 6,055,600 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) (Prerefunded) 5.50 10/1/19 7,000,000 d 8,061,480 Texas - 12.6% Barclays Capital Municipal Trust Receipts (Series 28 W), (Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program)) Recourse 5.00 8/15/40 8,507,701 b,c 9,573,876 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/45 1,500,000 1,791,300 Clifton Higher Education Finance Corporation, Education Revenue (International Leadership of Texas) 5.75 8/15/45 4,000,000 4,414,680 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 2,500,000 2,867,725 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 4.50 12/1/44 2,500,000 2,648,075 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue (Prerefunded) 5.25 12/1/18 10,000,000 d 11,089,600 Long-Term Municipal Investments - 147.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 12.6% (continued) Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.25 12/1/18 2,000,000 d 2,313,720 Harris County-Houston Sports Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/15/50 6,500,000 e 1,548,170 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Corp.) 6.00 11/15/36 295,000 341,743 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 6.00 5/15/19 4,705,000 d 5,408,821 JPMorgan Chase Putters/Drivers Trust (Series 4356), (San Antonio, Electric and Gas Systems Junior Lien Revenue) Non-recourse 5.00 2/1/21 16,750,000 b,c 20,041,710 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 965,000 1,037,423 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 5.75 1/1/18 8,335,000 d 8,972,961 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 13.05 7/2/24 200,000 f 211,628 Virginia - 2.4% Barclays Capital Municipal Trust Receipts (Series 17 W), (Virginia Small Business Financing Authority, Health Care Facilities Revenue (Sentara Healthcare)) Recourse 5.00 11/1/40 10,000,000 b,c 11,392,100 Chesterfield County Economic Development Authority, Retirement Facilities First Mortgage Revenue (Brandermill Woods Project) 5.13 1/1/43 2,100,000 2,247,210 Washington - 4.2% Barclays Capital Municipal Trust Receipts (Series 27 B), (King County, Sewer Revenue) Recourse 5.00 1/1/29 3,998,716 b,c 4,674,296 Barclays Capital Municipal Trust Receipts (Series 66 W), (King County, Limited Tax GO (Payable from Sewer Revenues)) Recourse 5.13 1/1/33 10,000,000 b,c 11,118,400 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 147.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Washington - 4.2% (continued) Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 5,975,000 d 6,669,773 Washington Higher Education Facilities Authority, Revenue (Seattle University Project) (Insured; AMBAC) (Prerefunded) 5.25 11/1/17 1,500,000 d 1,591,590 West Virginia - .3% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 1,750,000 Wisconsin - 1.3% Public Finance Authority of Wisconsin, Lease Development Revenue (KU Campus Development Corporation - Central District Development Project) 5.00 3/1/46 6,000,000 Wyoming - 1.0% Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/33 2,360,000 2,515,076 Wyoming Municipal Power Agency, Power Supply System Revenue 5.38 1/1/42 2,750,000 2,923,883 U.S. Related - 1.6% Guam, LOR (Section 30) 5.75 12/1/34 2,000,000 2,279,400 Guam Housing Corporation, SFMR (Guaranteed Mortgage-Backed Securities Program) (Collateralized; FHLMC) 5.75 9/1/31 965,000 1,054,446 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 2,000,000 2,269,300 Puerto Rico Commonwealth, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 3,500,000 3,566,640 Total Investments (cost $740,399,250) % Liabilities, Less Cash and Receivables %) ) Preferred Stock, at redemption value %) ) Net Assets Applicable to Common Shareholders % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Collateral for floating rate borrowings. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2016, these securities amounted to $357,423,589, or 62.18% of net assets applicable to Common Shareholders. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Inverse floater security—the interest rate is subject to change periodically. Rate shown is the interest rate in effect at June 30, 2016. STATEMENT OF INVESTMENTS Dreyfus Strategic Municipals, Inc. June 30, 2016 (Unaudited) The following is a summary of the inputs used as of June 30, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 847,048,808 - Liabilities ($) Floating Rate Notes †† - (139,574,397 ) - ) † See Statement of Investments for additional detailed categorizations. Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes . NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Inverse Floater Trust”). The Inverse Floater Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Inverse Floater Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Inverse Floater Trust, after payment of interest on the other securities and various expenses of the Inverse Floater Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Inverse Floater Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity NOTES Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Inverse Floater Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Inverse Floater Trust (Liquidation Shortfall). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. At June 30, 2016, accumulated net unrealized appreciation on investments was $106,649,558, consisting of $106,649,558 gross unrealized appreciation. At June 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Strategic Municipals, Inc. By: /s/ Bradley J.
